Citation Nr: 0022510	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-30 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1946.  He died in April 1995, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1996 RO decision which, in pertinent part, 
denied service connection for the cause of the veteran's 
death (one basis for dependency and indemnity compensation 
(DIC)).  A personal hearing was held before a member of the 
Board in June 2000. 

The Board also notes that in a June 2000 written 
presentation, the appellant's representative appears to be 
raising a claim for entitlement to DIC on the basis of clear 
and unmistakable error (CUE) in a November 1994 decision 
which denied the veteran's claim for service connection for 
depressive neurosis with dementia.  The appellant's 
representative also asserts that there was CUE in a May 1997 
decision which denied accrued benefits based on the 
appellant's claims for retroactive service connection for 
depressive neurosis with dementia secondary to concussion, 
for a retroactive increased rating for residuals of skull 
fracture, and for a retroactive increased rating for 
bilateral hearing loss.  These issues are not currently on 
appeal and are referred to the RO for appropriate action.

The present Board decision addresses the preliminary issue of 
whether the appellant has submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  The 
remand which follows the Board decision concerns further 
development on the claim.  

FINDING OF FACT

The appellant has submitted competent evidence to show a 
plausible claim for service connection for the cause of the 
veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from 1943 to 1946.  His 
service medical records show he was treated for multiple 
injuries incurred in a January 1946 jeep accident, including 
fractures of the right temporal and parietal bones.  A 
September 1946 treatment note indicates a diagnosis of a 
stellate fracture of the left parietal bone.    The veteran 
was unconscious for 9 days after the accident, and was not 
fully alert for an additional 5 days.  He had transitory 
right-sided facial palsy which resolved, had right-sided 
hearing loss and tinnitus, and had a partial loss of the 
sense of taste.

In a June 1947 decision, the RO established service 
connection for residuals of a fracture of the right clavicle, 
residuals of a fracture of the first lumbar vertebra, 
residuals of a brain concussion, a loss of the sense of 
taste, a loss of the sense of smell, defective hearing, and 
tinnitus.

In a December 1947 decision, the RO indicated that the 
veteran's service-connected disabilities included arthritis 
of the thoracic and lumbar spine with deformity due to 
compression fracture, a loss of the sense of taste, defective 
hearing on the right with perforation of the right ear drum, 
and residuals of a healed fracture of the right clavicle.

Records reflect that after separation from service, the 
veteran obtained multiple educational degrees and worked as 
an economist for the federal government for more than 30 
years.

By a letter dated in May 1976, a private physician, E. C. 
Wilner, MD, indicated that he performed a neurological 
examination of the veteran in May 1976.  He noted that the 
veteran reported that "My mental function has gone 
haywire," and indicated that a skull X-ray study, an 
electroencephalogram, and an echoencephalogram revealed no 
abnormalities.  He stated that an "EMI scan" showed 
dilatation of the frontal horn of the left lateral ventricle, 
which probably reflected localized brain atrophy, and showed 
mild diffuse brain atrophy.  He opined that there were 
clinical and EMI findings of a chronic atrophic lesion in the 
left frontal lobe, which was presumably the sequela of a head 
injury sustained in 1947.  He stated that it was 
problematical whether or not such brain injury had any 
relevance to the veteran's symptoms of depression, sleep 
disturbance, and antisocial behavior.

At September 1976 VA neurological examination, the examiner 
found no evidence of traumatic encephalopathy.

Post-service medical records are negative for organic brain 
syndrome (OBS) or dementia until the 1990s.

By a statement dated in October 1991, the veteran reported 
that he had been experiencing memory loss, periods of 
disconnected thought patterns, dizziness, episodes of falling 
asleep unexpectedly, periods of confusion, and impaired 
concentration.  He said he was less able to cope with his job 
as a trade analyst.

VA outpatient treatment records dated from October 1992 to 
October 1993 reflect treatment for cognitive impairment.

By a statement dated in August 1993, the appellant said that 
the veteran was no longer able to write intelligently, and 
enclosed a photocopy of a General Power of Attorney dated in 
October 1992 which appointed her as his attorney-in-fact.

By a statement dated in September 1993, a private physician 
and professor of neurology, S. L. Cohan, MD, indicated that 
he evaluated the veteran for cerebrovascular disease.  He 
stated that he reviewed VA and private medical records dating 
back to 1956.  He noted that the veteran and his wife 
reported that the veteran had difficulty with forgetfulness 
and in maintaining his train of thought.  He indicated that a 
magnetic resonance imaging study (MRI) of the brain showed a 
large cyst in the left temporal lobe, and that 
neuropsychological testing revealed significant cognitive 
impairment.  He opined that the veteran's head trauma during 
service in 1947 made him selectively vulnerable to his 
current vascular disease and thus produced much more 
significant impairment of brain function than he would have 
experienced from his ongoing illnesses had the previous 
injury not occurred.  He opined that the veteran's in-service 
brain injury was a cerebral contusion, not a concussion, that 
the profound atrophy of his left temporal lobe was the result 
of that injury, and that the veteran's current severe 
progressive cognitive difficulties were greatly magnified due 
to the severe pre-existing loss of brain tissue which was the 
direct result of trauma in 1947.

At a January 1994 VA neurological examination, the examiner 
diagnosed gradually progressive memory loss with impairment 
of reasoning and communication, dementia, and history of 
depression.

At a January 1994 VA psychiatric examination, the examiner 
noted that the veteran was deteriorating, and questioned 
whether he had Alzheimer's disease.  The diagnosis was severe 
dementia.

By a statement dated in November 1994, the appellant asserted 
that the veteran's dementia was due to an accident during 
military service.  By a statement dated in December 1994, she 
said the veteran was living at Charlotte Hall Veterans Home 
and was treated by Dr. Dipre.

In a November 1994 decision, the RO established service 
connection for status post skull fracture, and indicated that 
the veteran was also service-connected for history of status 
post concussion.

By a letter dated in February 1995, a private physician, J. 
H. Weigel, MD, indicated that he was the veteran's treating 
physician at Charlotte Hall Veterans Home, and indicated that 
the veteran had severe progressive dementia.  He opined that 
the veteran's current condition was at least in part due to 
in-service damage to the left side of his brain.

By a letter dated in March 1995, a private physician, W. J. 
Levy, MD, indicated that the veteran was being treated for 
dementia.

The appellant reiterated many of her assertions by statements 
dated in March 1995, at an RO hearing in March 1995, in 
several subsequent letters, and at a Board hearing in June 
2000.

By a letter dated in July 1995, Dr. Weigel indicated that he 
treated the veteran until his death, and he had advanced OBS.  
He opined that, at least in part, the veteran's advanced OBS 
was secondary to a previous head trauma, and that OBS 
diminished his ability to combat pneumonia, the immediate 
cause of death.

In December 1995, the appellant submitted a photocopy of the 
veteran's death certificate.  The immediate cause of death 
was listed as pneumonia, due to or as a consequence of 
Advanced OBS.  The Board notes that the words "Advanced 
Alzheimers Disease" were crossed out, and "Advanced Organic 
Brain Syndrome" was added, in different handwriting.  The 
death certificate was signed by Dr. Weigel.


II.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1999). 

For a claim of service connection for the cause of the 
veteran's death to be well grounded, there must be competent 
medical evidence that an established service- connected 
disorder caused or contributed to death, or medical evidence 
that the conditions involved in death are linked to service 
or to an established service-connected condition.  38 
U.S.C.A. § 5107(a) (West 1991); Ruiz v. Gober, 10 Vet. App. 
352 (1997); Johnson v. Brown, 8 Vet. App. 423 (1995).

The Board finds that while the September 1993 opinion by Dr. 
Cohan and the February 1995 and July 1995 statements by Dr. 
Weigel are somewhat equivocal, they provide some medical 
evidence of linkage between the cause of the veteran's death 
and service.

There is now medical evidence of a head injury in service, a 
diagnosis of OBS, and medical evidence of linkage between 
service and the OBS present at the time of the veteran's 
death.  This is sufficient to make the claim, for service 
connection for the cause of the veteran's death, well 
grounded (i.e. plausible) under 38 U.S.C.A. § 5107(a).  Ruiz, 
supra.  Further development on the merits of the claim is 
addressed in the remand, below.


ORDER

The claim for service connection for the cause of the 
veteran's death is well grounded; the appeal is granted only 
to this extent.


REMAND

The file indicates there is a further duty to assist the 
appellant in developing evidence pertinent to her well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103, 3.159 (1999).  The Board finds that a remand is 
warranted, as part of the duty to assist, in order to obtain 
a VA medical opinion as to whether the  mental condition(s) 
existing at the time of the veteran's death (variously 
diagnosed as dementia, Alzheimer's disease, and OBS) were 
related to service (including in-service head trauma), and 
whether such conditions caused or contributed to his death.

The Board also finds that the RO should obtain all VA and 
private medical records dated since 1990 concerning the 
veteran's treatment for all conditions, including clinical 
records from Dr. Weigel.  Dr. Weigel should also be contacted 
and asked to indicate why one of the causes of the veteran's 
death was altered on his death certificate (i.e. from 
"Advanced Alzheimer's disease" to "Advanced OBS").  The RO 
should also obtain a certified copy of the veteran's death 
certificate.


Accordingly, this case is remanded for the following action:

1.  The RO should contact the appellant 
and ask her to prepare a detailed list 
(names, addresses, dates) of all VA and 
non-VA medical providers who examined or 
treated the veteran for all conditions 
from 1990 until his death in April 1995.  
This includes, but is not limited to, the 
veteran's terminal medical records, and 
the clinical records of Dr. Weigel.  The 
RO should directly contact all identified 
medical providers and obtain copies of 
all relevant medical records that are not 
already on file.  38 C.F.R. § 3.159.  

The RO should also ask the appellant to 
submit a certified copy of the veteran's 
death certificate.

The RO should also contact Dr. Weigel and 
ask him to explain why one of the causes 
of the veteran's death was altered on his 
death certificate (i.e. from "Advanced 
Alzheimer's disease" to "Advanced 
OBS").

2.  After the above actions are 
completed, the RO should obtain a medical 
opinion from a VA neurologist as to 
whether the veteran's service-connected 
residuals of skull fracture led to a 
cognitive disorder, and whether such 
disorder caused or contributed to his 
death.  The claims file must be provided 
to and reviewed by the doctor, and the 
report should indicate that such has been 
done.  The VA doctor's opinion should 
contain sufficient rationale to support 
the conclusion reached.

3.  The RO should then review the 
appellant's claim for service connection 
for the cause of the veteran's death. 

If the claim remains denied, a supplemental statement of the 
case should be issued to the appellant and her 
representative, and they should be given a period to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 



